Case: 10-50110 Document: 00511322609 Page: 1 Date Filed: 12/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2010
                                     No. 10-50110
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN ANTONIO ANGUINO-ADRIANO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:09-CR-252-3


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Juan Antonio Anguino-Adriano (Anguino) appeals his conviction of
conspiracy to possess with intent to distribute more than 50 kilograms of
marijuana and possession with intent to distribute more than 50 kilograms of
marijuana. He was sentenced to 66 months of imprisonment.
       Anguino argues that the district court abused its discretion by failing to
ask potential jurors during voir dire about the possibility of ethnic bias. He



       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50110 Document: 00511322609 Page: 2 Date Filed: 12/15/2010

                                  No. 10-50110

argues that because Del Rio, Texas, is a border community, there is a reasonable
probability of ethnic bias.
      The district court did not abuse its discretion in conducting voir dire. The
record reflects that the district court included questions that were sufficient “to
produce some basis for defense counsel to exercise a reasonably knowledgeable
right of challenge.” See United States v. Rodriguez, 993 F.2d 1170, 1176 (5th Cir.
1993).
      The district court did not violate the Constitution when it declined to ask
the questions proposed by Anguino. See Rosales-Lopez v. United States, 451 U.S.
182, 189 (1981). There was no racial or ethnic issue “inextricably bound up with
the conduct of the trial.” See Ristaino v. Ross, 424 U.S. 589, 597 (1976). Nor did
the district court’s decision run afoul of the rule set out as part of the Supreme
Court’s supervisory authority. See Rosales-Lopez, 451 U.S. at 192. Nothing in
this record indicates a reasonable possibility that racial or ethnic prejudice
affected the jury. Accordingly, the judgment is AFFIRMED.




                                        2